340 S.W.3d 303 (2011)
Gregory FLENOID, Appellant, and
Jerome King and Carolyn Thomas-King, Intervenors/Plaintiffs,
v.
Lena Q. TATE and Fred Tate, Respondents.
No. ED 94245.
Missouri Court of Appeals, Eastern District, Division Two.
April 12, 2011.
Gregory Flenoid, St. Louis, MO, pro se.
Lena Q. Tate and Fred Tate, St. Louis, MO, pro se.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Gregory Flenoid (hereinafter, "Appellant") appeals pro se from the trial court's judgment of December 21, 2009, wherein the trial court quieted title to property located at 1118 Union Boulevard in the City of St. Louis. Appellant raises six points on appeal.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).